Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: Our reversal is on the sole ground that the court erred in charging in effect, at the instance of the defendant, that the jury could not consider at all whether the insured had been examined by a company physician before the issuance of the policy. This testimony was competent on the question of the soundness of health of the insured at the time she was examined and on the date the policy was issued. (Mutual Life Insurance Co. v. Long, 12 .Ohio App. 252; 31 Ohio C. A. 49; 109 A. L. R. 926, 927; 8 Couch Cyclopedia of Insurance Law, § 2247, p. 7338; Gamble v. Metropolitan Life Ins. Co., 95 S. C. 196; 78 S. E. 875, 876; Baker v. Metropolitan Life Ins. Co., 106 S. C. 419; 91 S. E. 324, 325.) All concur. (The judgment is for the defendant in an action to recover on a life insurance policy.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.